DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-16 in the reply filed on 02/11/2022 is acknowledged.  In the response, applicant canceled claims 17-20 and added claims 21-24.  Thus, claims 1-16 and 21-24 are pending.

Information Disclosure Statement
The information disclosure statement filed on 01/03/2020 has two entries that fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the citations refer to multiple pages of NPL articles however the pages are not provided for consideration only abstracts were submitted.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits where lined through.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 9-12  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-6, 8 and 10, the claims recite a thermal microstructural stability point which leave the limitation unclear.  It is unclear if this stability point is due to a change in physical properties, a change in phases present, a glass transition temperature etc.
Regarding claim 9, it is unclear if the first and second layer recited are of the multilayer composite in claim 1 or are additional layers beyond the multilayered composite. Dependent claims 10-12, are rejected for the same reasons set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2,  6-7, 9 ,11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grillos et al. (US 9079674), herein Grillos in view of Gupta (A functionally graded syntactic foam material for high energy absorption under compression).

In regards to claim 1, Grillos teaches a multilayered composite comprising at least one face sheet and a cellular core [Abstract, Col 3 lines 1-13 and lines 32-49, Fig. 2].  The second core is a foam [Col 3 lines 32-49].  The first and second cores and the face sheet are joined together [Col 3 lines 50-67].
Grillos does not teach that the foam is a multilayer composite comprising hollow microspheres dispersed with a metallic matric material.
Gupta teaches a functionally graded syntactic foam material for high energy absorption under compression [Title].  Gupta teaches the foam comprises layers of a metal matrix with microballoons dispersed within the layers [Abstract, Table 2, Figs. 2(a-b), 4, Pg. 982].  Gupta expressly teaches the graded foam is more energy absorbent than other foams [Pg. 982]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the functionally graded and layered syntactic foam material of Gupta as the foam core of Grillos.  One would have been motivated to do so by the energy absorbent properties of the graded foam which is greater than other foams.   Thus, the composite of Grillos modified by Gupta meets the claim requirements.

In regards to claim 2, Grillos further teaches a face sheet is present one side of the cellular core and an intermediate sheet is present on the other side of the cellular core [Fig. 2, Col 3 lines 1-32].  

In regards to claim 6, modified Grillos teaches the limitations of claim 2 as set forth above. Grillos further teaches the face sheet is comprised of a plurality of laminated plies of fiber reinforced resin material [Fig. 2, Col 3 lines 13-31].  Thus, the melting point is considered to be that of the epoxy resin.  Grillos teaches the cellular core is an aluminum core [Col 3 lines 32-50].  The epoxy of the facesheet will melt before the aluminum core. 

In regards to claim 7, modified Grillos teaches the limitations of claim 2 as set forth above. Grillos further teaches the face sheet is comprised of a plurality of laminated plies of fiber reinforced resin material [Fig. 2, Col 3 lines 13-31].  Thus, at least a first layer is proximate the cellular core and a second layer is proximate to the graded layered foam composite.

In regards to claim 9, modified Grillos teaches the limitations of claim 2 as set forth above. Gupta further teaches the foam comprises layers of a metal matrix with microballo0ns dispersed within the layers [Abstract, Table 2, Figs. 2(a-b), 4, Pg. 982].  Grillos teaches a face sheet is adjacent the layered foam of Gupta.  Gupta further teaches a second layer is adjacent the first layer of the layered graded foam [Table 2, Fig. 4].  Thus, the first layer has a first matrix and the second layer has a second matrix [Table 2. Fig. 4].

In regards to claim 11, modified Grillos teaches the limitations of claim 9 as set forth above.  Gupta further teaches that each of the layers of the graded foam have different hollow spheres [Tables 1-2, Figs. (a)-(b)].

In regards to claim 14, Grillos further teaches the cellular core has vent holes/cooling channels [Col 3 lines 33-40].

In regards to claim 15, Grillos further teaches the foam core may have a layer of Kevlar to act as a barrier for ballistic impact [Col 3 lines 13-25].


Claims 5, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Grillos et al. (US 9079674), herein Grillos in view of Gupta (A functionally graded syntactic foam material for high energy absorption under compression), as applied to claim 1 above, and further in view of Adams et al. (US 20160375648), herein Adams.
In regards to claim 5, modified Grillos teaches the limitations of claim 2 as set forth above. Grillos does not teach that the melting point of the first liner sheet is greater than the melting point of the cellular core.
Grillos teaches the cellular core is an aluminum core [Col 3 lines 32-50].  
Adams teaches a multilayer structure panel comprising a honeycomb core sandwiched between facesheets [Abstract, claim 1].  The facesheets are a dense material such as high strength steels [50-51]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used high strength steel facesheet of Adams as the facesheet of Grillos.  One would have been motivated to do so as it would be the simple substitution of one known facesheet for a structural panel for another and thus one would have had a reasonable expectation of success.  The melting point of the facesheet which is steel is then greater than that of the aluminum core.

In regards to claim 16, modified Grillos teaches the limitations of claim 2 as set forth above. Grillos does not teach that the facesheets (first and second) are monolithic metal material.
Grillos teaches the cellular core is an aluminum core (i.e., a monolithic metal material) [Col 3 lines 32-50].  
Adams teaches a multilayer structure panel comprising a honeycomb core sandwiched between facesheets [Abstract, claim 1].  The facesheets are a dense material such as high strength steels [50-51]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used high strength steel facesheet of Adams as the facesheet of Grillos.  One would have been motivated to do so as it would be the simple substitution of one known facesheet for a structural panel for another and thus one would have had a reasonable expectation of success.  Thus ,the facesheets are a monolithic metal material.

In regards to claim 23, Grillos further teaches the cellular core is an aluminum core (i.e., a monolithic metal material) [Col 3 lines 32-50].  
Grillos does not teach that the facesheet is a monolithic metal material.
Adams teaches a multilayer structure panel comprising a honeycomb core sandwiched between facesheets [Abstract, claim 1].  The facesheets are a dense material such as high strength steels [50-51]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used high strength steel facesheet of Adams as the facesheet of Grillos.  One would have been motivated to do so as it would be the simple substitution of one known facesheet for a structural panel for another and thus one would have had a reasonable expectation of success.  Thus, the facesheet is a monolithic metal material.



Claims 13, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Grillos et al. (US 9079674), herein Grillos in view of Gupta (A functionally graded syntactic foam material for high energy absorption under compression), as applied to claim 1 above, and further in view of Rohatgi et al. (The Synthesis, Compressive Properties, and Applications of Metal Matrix Syntactic Foams), herein Rohatgi.

In regards to claim 13, Gupta does not teach that the microballoons are ceramic nor that the metallic matrix is sintered.
Rohatgi teaches metal matrix syntactic foams [Title].  Rohatgi teaches that microballoons used in the formation of metal matrix syntactic foams are often ceramic [Pg. 37].  Rohatgi further teaches the metal matrix if formed via sintering [Pg. 38].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the ceramic microballoons of Rohatgi as the microballoons of Gupta.  One would have been motivated to do so as it would be the simple substitution of one type of microballoon for another than thus one would have had a reasonable expectation of success.

In regards to claim 21, Gupta does not teach that the microballoons are ceramic nor that the metallic matrix is sintered.
Rohatgi teaches metal matrix syntactic foams [Title].  Rohatgi teaches that microballoons used in the formation of metal matrix syntactic foams are often ceramic [Pg. 37].  Rohatgi further teaches the metal matrix if formed via sintering [Pg. 38].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the sintering method for the formation of the metal matrix composite foam as taught by Rohatgi to form metal matrix in the foam of Gupta.  One would have been motivated to do so as it would be the application of a conventionally known method to create a metal matrix composite foam and thus one would have had a reasonable expectation of success.

In regards to claim 24, Grillos teaches a multilayered composite comprising at least one face sheet and a cellular core [Abstract, Col 3 lines 1-13 and lines 32-49, Fig. 2].  The second core is a foam [Col 3 lines 32-49]. The first core is an aluminum core  (i.e., a monolithic metallic material) [Col 3 lines 32-50].  The first and second cores and the face sheet are joined together [Col 3 lines 50-67].
Grillos does not teach that the foam is a multilayer composite comprising hollow microspheres dispersed with a metallic matric material.
Gupta teaches a functionally graded syntactic foam material for high energy absorption under compression [Title].  Gupta teaches the foam comprises layers of a metal matrix with microballoons dispersed within the layers [Abstract, Table 2, Figs. 2(a-b), 4, Pg. 982].  Gupta expressly teaches the graded foam is more energy absorbent than other foams [Pg. 982]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the functionally graded and layered syntactic foam material of Gupta as the foam core of Grillos.  One would have been motivated to do so by the energy absorbent properties of the graded foam which is greater than other foams.   
Gupta does not teach that the microballoons are ceramic nor that the metallic matrix is sintered.
Rohatgi teaches metal matrix syntactic foams [Title].  Rohatgi teaches that microballoons used in the formation of metal matrix syntactic foams are often ceramic [Pg. 37].  Rohatgi further teaches the metal matrix if formed via sintering [Pg. 38].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the ceramic microballoons of Rohatgi as the microballoons of Gupta.  One would have been motivated to do so as it would be the simple substitution of one type of microballoon for another than thus one would have had a reasonable expectation of success.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the sintering method for the formation of the metal matrix composite foam as taught by Rohatgi to form the metal matrix in the foam of Gupta.  One would have been motivated to do so as it would be the application of a conventionally known method to create a metal matrix composite foam and thus one would have had a reasonable expectation of success.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Grillos et al. (US 9079674), herein Grillos in view of Gupta (A functionally graded syntactic foam material for high energy absorption under compression), as applied to claim 1 above, and further in view of Schwartz et al. (US 6,085,965), herein Schwartz. 

In regards to claim 22,  Grillos does not teach that the core and the facesheet are welded, brazed or diffusion bonded together.
Grillos teaches the cellular core is an aluminum core [Col 3 lines 32-50].  
Schwartz teaches composite structural sandwich structures featuring low density core metal parts [Abstract, Fig. 1, Col 1 lines 17-23].
Schwartz teaches the common methods for forming metallic sandwich structures include diffusion bonding, welding and brazing [Col 1 lines 24-37 Col 1 lines 66-67 and Col 2 lines 1-21].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used a metal facesheet of  Schwartz and bond it to the aluminum core via of Grillos by one of the methods taught by Schwartz .  One would have been motivated to do so as it would be the simple substitution of one known facesheet for a structural panel for another and thus one would have had a reasonable expectation of success.  Additionally, it would be the application of known joining technique to improve similar product in the same way.

Allowable Subject Matter
Claims 4,  8 and 10 are rejected under 112B as set forth above. 
Claims 3, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784